5 December 2006

Mr. Scott K. Sorensen
2135 Yuma Street
Salt Lake City, UT 84109


RE:             EMPLOYMENT AGREEMENT

Dear Scott:

I am pleased to offer you employment as Chief Financial Officer of Headwaters
Incorporated (“the Company”) on the terms and conditions set forth in this
letter agreement (this “Agreement”). You may accept this Agreement by signing
and returning a copy of this Agreement as provided below.

1.     Term of Employment. Your employment commenced effective 1 October 2005
(“Start Date”) and shall continue under this Agreement until 31 March 2011,
unless it is terminated earlier either by you or the Company or is extended by
both you and the Company in a signed writing (“Separation Date”). Your
employment under this Agreement is terminable at will by you or the Company at
any time (for any reason or for no reason) subject to the provisions of Section
3.

2.     Position and Duties. During the term of this Agreement you shall report
to the Chief Executive Officer of the Company. Your duties shall include the
duties set forth in the bylaws of the Company for your position and as
customarily performed by the CFO of Headwaters and any other duties the Board
and the Chief Executive Officer of the Company may delegate to you from time to
time. You will be expected to commit your attention and efforts to the position
on a full-time basis. During the term of employment, you may serve on one
corporate board and on one civic or charitable board or committee, as long as
such activities do not materially conflict with the performance of your duties
under this Agreement. This Agreement is personal to you and you may not assign
or delegate any of your rights or obligations hereunder.

3.     Compensation and Benefits. In consideration for your services to the
Company during the time period in which this Agreement is effective, you shall
receive the following compensation and benefits:

    (a)        Base Salary. The Company shall pay you an annual base salary at
the rate of $297,254 per year to be paid in installments according to the
Company’s regular payroll policy. Thereafter, your salary will be reviewed on an
annual basis, and may be increased at the discretion of the Company. The Company
shall withhold and deduct all applicable federal and state income and employment
and disability taxes from your base salary as required by applicable laws.

--------------------------------------------------------------------------------

Page 2

    (b)        Annual Incentive Opportunity. You shall be eligible to
participate in any bonus plan which the Company may maintain or establish for
its executives on the terms of such plan and the awards thereunder. Currently,
the Company maintains a Short Term Incentive Bonus Plan (“STIB Plan”) and you
will be eligible to participate in the STIB Plan effective 1 October 2005 with a
Bonus Percent (as defined in the STIB Plan) of no less than 40 percent. In
addition, the Company also maintains a Long-Term Incentive Cash Bonus Plan and
you are eligible to participate in that plan.

    (c)        Restricted Stock Grant. As of a date established by the
Compensation Committee, Headwaters shall grant you 30,000 shares of restricted
Headwaters common stock (the “Restricted Stock”) under a stock incentive plan of
the Company. The Restricted Stock grant will be governed by the terms of the
stock incentive plan and Headwaters’ usual form of restricted stock award
agreement.

(i)  

The Restricted Stock will vest subject to both service and stock price
performance vesting conditions, as follows: First, each March 31st, beginning
with 31 March 2007, one-fifth (6,000 shares) will become eligible for vesting,
until all shares are eligible for vesting on 31 March 2011. Second, the shares
eligible for vesting as of each March 31st shall vest provided that the market
closing price for Headwaters common stock on the applicable March 31 date is at
or above the sum of $25 plus the product of $5 multiplied times the number of
years since 31 March 2006. For example, the vesting price on 31 March 2008 for
the second 6,000 shares shall be $35. Any shares that are eligible for vesting
but which fail to vest because of an inadequate market closing price on the
applicable March 31 date shall continue to be eligible for vesting and shall
vest on the next March 31 date where the applicable stock price for vesting is
achieved, provided that any shares of Restricted Stock that have failed to fully
vest by 31 March 2016 shall be forfeited. For example, the vesting price on 31
March 2008 for the second 6,000 shares is $35; if the closing market price of
Headwaters common stock on 31 March 2008 is $34, the second 6000 shares will not
become vested but may become vested if the closing market price is $35 on 31
March 2009. All vesting of the Restricted Stock shall be subject to continuous
employment with the Company.


(ii)  

Notwithstanding any vesting acceleration provision in this Agreement or any
other agreement between you and the Company, the stock price performance vesting
condition above will not be deemed satisfied unless the Headwaters closing stock
price has reached or exceeded the stock price target for the shares in question
on any market closing date on or before the acceleration date.


--------------------------------------------------------------------------------

Page 3

(iii)  

The Restricted Stock will be released to you from an escrow account as you
become vested in the shares subject to the payment by you to Headwaters of
applicable taxes.


    (d)        Future Stock Incentive Grants. You shall be eligible to
participate in future stock incentive grants under such stock incentive plans
which the Company may maintain or establish, on the terms of such plan and
grants thereunder.

    (e)        Section 401(k) Plan and Other Benefits. Beginning 1 October 2005
you became eligible to participate in the Company’s 401(k) Plan, subject to the
terms of that plan. Subject to the terms of such other plans, you shall be
eligible to receive such other benefits or rights as may be provided under any
employee benefit plans provided by the Company to its executives that are now or
hereafter will be in effect, including participation in life, medical,
disability and dental insurance plans. The Company will provide you with a
Company car through the term of this Agreement.

    (f)        Vacation and Sick Leave. You shall be entitled to four weeks paid
vacation plus sick leave on the same basis as all other executives of the
Company in accordance with the terms and conditions of the Company’s vacation
and sick leave policies.

    (g)        Termination and Change in Control.

        (1)        Termination for Cause, Termination for Other than Good Reason
or Termination Due to Death or Disability. In the event that your employment
with the Company is terminated by the Company for “Cause” (as defined below), is
terminated by you for reasons other than “Good Reason” (as defined below), or is
terminated due to your death or Disability, then you (or your estate, if
applicable) shall be entitled to payment of your accrued but unpaid salary and
vacation pay through the date of the termination of your employment.


        (2)        Termination Without Cause or for Good Reason. In the event
that your employment is terminated by the Company without Cause or is terminated
by you for a Good Reason, then, provided that you execute an effective release
in a form to be provided by the Company with terms substantially as set forth in
the attached Exhibit A, you shall be entitled to:


              (A)        payment of your accrued but unpaid salary and vacation
pay through the date of the termination of your employment;


              (B)        the continuation of your health insurance coverage for
a 24 month period; and


              (C)        payment of the product of two multiplied by the sum of:


--------------------------------------------------------------------------------

Page 4

         (i)        your annual base salary at the rate in effect as of your
termination of employment, or, if higher, the highest rate in effect during the
two-year period prior to the date of termination, and


         (ii)        the highest amount of any additional cash incentive
compensation, including any sums awarded under the Company’s STIB Plan (or any
replacement or successor plans), awarded to you for either (but not both) of the
two preceding fiscal years most recently ended.


              (D)        the continued use for sixty days of the Company vehicle
on similar terms;


              (E)        vesting of any unvested Restricted Stock.


        (3)        Change in Control. The Company has entered into a change in
control agreement with you effective 30 September 2006, which agreement is
incorporated by reference. In the event you become eligible to receive the
severance payments and benefits under the change in control agreement, such as
in the event your employment with the Company is terminated within the
protection period prior to and following a “Change in Control” as defined in the
change in control agreement, then any severance payments and benefits to be
provided to you by the Company shall be made under the change in control
agreement in lieu of severance payments and benefits under this Agreement, and
the provisions of the change in control agreement pertaining to the your
employment and post-termination covenants and arbitration as provided in the
change in control agreement shall apply to you instead of the provisions herein
pertaining to your employment and post-termination covenants and arbitration set
forth in Sections 4 and 8, respectively.


        (4)        Contingent Delay in Payments. To the extent any payments
under this Section 3(g) are deemed to be deferred compensation subject to the
application of Section 409A of the Internal Revenue Code (the “Code”) and
required by Section 409A of the Code to be delayed by six months following the
termination of your employment with the Company, then the time for such payments
shall be delayed solely for such period as required to comply with the
requirements of Section 409A of the Code.


    (h)        Definitions.

        As used in this Agreement, the following terms shall have the meanings
set forth below:

        (1)        “Cause”shall mean:


    (i)               your engaging in willful misconduct against the Company
that is materially injurious to the Company; provided that any action undertaken
with a reasonable and good faith belief that it is in the best interests of the
Company shall not constitute willful misconduct for purposes of this clause (i).


--------------------------------------------------------------------------------

Page 5

    (ii)               your engaging in any activity that is a conflict of
interest or competitive with the Company;


    (iii)              your engaging in any act of fraud or dishonesty that is
materially injurious to the Company or any of their subsidiaries or any material
breach of federal or state securities or commodities laws or regulations;


    (iv)              your engaging in an act of assault or other acts of
violence in the workplace;


    (v)               your harassment after the Start Date of this Agreement of
any individual in the workplace based on age, gender or other protected status
or class or violation of any policy of the Company regarding harassment (subject
to a factual finding made by a court of law that you have in fact engaged in the
above prohibited conduct); or


    (vi)               your conviction, guilty plea or plea of nolo contendre
for any felony crime.


        (2)        “Disability” shall mean a disability as determined under the
Company’s long-term disability plan that prevents you from performing your
duties under this Agreement (even with a reasonable accommodation by the
Company) for a period of six months or more.


        (3)        “Good Reason”shall mean any one of the following without your
consent:


    (i)               a demotion or any action by the Company which results in
diminution of your position, reporting relationship, authority, duties or
responsibilities (other than changes permitted by this Agreement or any
insubstantial action not taken in bad faith and which is promptly remedied by
the Company upon notice by you);


    (ii)               requirement that you report to work more than 50 miles
from the Company’s existing headquarters (not including normal business travel
required of your position);


    (iii)               a reduction in your base salary or benefits (unless, in
the case of a reduction in benefits only, such reduction in benefits applies to
all officers of the Company);


    (iv)               a material breach by the Company of its obligations
hereunder which is not cured within thirty (30) days following written notice to
the Board by you; or


    (v)               any failure by a successor to the Company to assume and
agree to perform the Company’s obligations hereunder.


--------------------------------------------------------------------------------

Page 6

    (4)               “Service” shall mean service to the Company or any of
their subsidiaries, other than as an employee, such as a member of the Board or
a consultant.


4.     Employment and Post Termination Covenants. By accepting the terms of this
Agreement and as a condition for the termination payments and benefits you
hereby agree to the following covenants in addition to any obligations you may
have by law and make the following representations:

    (a)        Confidentiality. You acknowledge that, in connection with your
employment by the Company, you will have access to trade secrets of the Company
and its subsidiaries and other information and materials which the Company
desires to keep confidential, including customer lists, supplier lists,
financial statements, business records and data, marketing and business plans,
and information and materials relating to the Company’s services, products,
methods of operation, key personnel, proprietary software and other proprietary
intellectual property and information disclosed to the Company of third parties
to which the Company owes a duty of nondisclosure (collectively, the
“Confidential Information”); provided, however, that Confidential Information
does not include information which (i) is or becomes publicly known other than
as a result of your actions in violation of this Agreement; (ii) is or becomes
available to you from a source (other than the Company) that you reasonably
believe is not prohibited from disclosing such information to you by a
contractual or fiduciary obligation to the Company, (iii) has been made
available by the Company, directly or indirectly, to a non-affiliated third
party without obligation of confidentiality; (iv) you are obligated to produce
as a result of a court order or pursuant to governmental action or proceeding,
provided that you give the Company prompt written notice of such requirement
prior to such disclosure and assistance in obtaining an order protecting such
Confidential Information from public disclosure; or (v) business knowledge you
have acquired unrelated to any specific proprietary information relating to the
Company. You covenant and agree that, both during and after the term of your
employment with the Company, you will keep secret all Confidential Information
and will not disclose, reveal, divulge or otherwise make known any Confidential
Information to any person (other than the Company or its employees or agents in
the course of performing you duties hereunder) or use any Confidential
Information for your own account or for the benefit of any other individual or
entity, except with the prior written consent of the Company.

    (b)        Ownership of Intellectual Property. You agree that all
inventions, copyrightable material, software, formulas, trademarks, trade
secrets and the like which are developed or conceived by you in the course of
your employment by the Company or on the Company’s time or property
(collectively, the “Intellectual Property”) shall be disclosed promptly to the
Company and the Company shall own all right, title and interest in and to the
Intellectual Property. The parties expressly agree that any and all of the
Intellectual Property developed by the Employee shall be considered works
made-for-hire for the Company pursuant to the United States Copyright Act of
1976, as amended from time to time. In order to ensure that the Company shall
own all right, title and interest in and to the Intellectual Property in the
event that any of the Intellectual Property is not deemed a work made-for-hire
(as defined in the Copyright Act of 1976) and in any other event, you hereby
sell and assign all right, title and interest in and to all such Intellectual
Property to the Company, and you covenant and agree to affix to the Intellectual
Property appropriate legends and copyright notices indicating the Company’s
ownership of all Intellectual Property and all underlying documentation to the
extent reasonably appropriate, and shall execute such instruments of transfer,
assignment, conveyance or confirmation as the Company reasonably considers
necessary to transfer, confirm, vest, perfect, maintain or defend the Company’s
right, title and interest in and to the Intellectual Property throughout the
world. Your obligation under this Section 4(b) to assign to the Company
inventions created or conceived by you shall not apply to an invention that you
developed entirely on your own time without using the Company’s equipment,
supplies, facilities, or trade secret information, provided that those
inventions (i) do not or did not relate directly, at the time of conception or
reduction to practice of the invention, to the Company’s business as conducted
at such time or actual or demonstrably anticipated research or development of
the Company; and (ii) do not or did not result from any work performed by you
for the Company.

--------------------------------------------------------------------------------

Page 7

    (c)        Non-Solicitation. You agree for a period of not less than twenty
four (24) months following termination of your employment or service (whichever
is later) with the Company that you shall not solicit the services or employment
or engage the services or employ any of the employees of the Company or its
affiliated companies.

    (d)        Non-Competition. For a period of 24 months following the
termination of your employment or service with the Company, you agree not to
compete directly or indirectly by becoming a principal, partner, shareholder,
equity holder, limited liability company member, agent, officer, other employee,
advisor, consultant, member of a board of directors, or by becoming interested
in any other capacity, with any business that competes with any activity of the
Company or its affiliates conducted at any time during the two years prior to
termination, or conducted during the six months period following the
termination, as a result of plans initiated prior to such termination, including
acquisitions.

    (e)        Authorization to Work for the Company. You represent that you are
legally authorized to work in the United States and that your employment with
the Company shall not constitute a violation of any contractual or other legal
obligation you may have to another entity or employer.

    (f)        Breach of Terms of Section 4. The parties to this Agreement agree
that (i) if you breach the provisions set forth in Sections 4, 6 and 8 of this
Agreement, the damage to the Company may be substantial, although difficult to
ascertain, and money damages will not afford the Company an adequate remedy, and
(ii) if you are in breach of any provisions of Sections 4 and 6 of this
Agreement or threaten a breach of any provision of Sections 4 and 6 of this
Agreement, the Company shall be entitled, in additional to all other rights and
remedies as may be provided by law, to seek specific performance and injunctive
and other equitable relief to prevent or restrain a breach of any provision of
this Sections 4 and 6 of this Agreement.

--------------------------------------------------------------------------------

Page 8

5.     Business Expenses. You shall be entitled to reimbursement by the Company
for such customary, ordinary and necessary business expenses as are incurred by
you in the performance of your duties and activities associated with promoting
or maintaining the business of the Company. All expenses as described in this
paragraph shall be reimbursed only upon presentation by you of such
documentation as may be reasonably necessary to substantiate that all such
expenses were incurred in the performance of your duties in accordance with the
Company’s policies.

6.     Return of Company Property. On the Separation Date or as earlier
requested by the Company, you agree to return to the Company all Company
documents (and all copies thereof) and other Company property in your possession
or control, including, but not limited to, Company files, correspondence, memos,
notebooks, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
and equipment, credit cards, entry cards, identification badges and keys; and
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part)
(collectively, the “Company Property”). You agree to conduct a good faith and
diligent search of your belongings in advance of the aforementioned deadline to
ensure your compliance with the provisions of this Section 6.

7.     Binding on Successors. This Agreement may be assigned by the Company to a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company and shall be binding upon the Company and any
entity which is a successor by merger, acquisition, consolidation or otherwise
to the business formerly carried on by the Company, or an affiliate of any such
entity, and becomes your employer by reason of (or as the direct result of) any
direct or indirect sale or other disposition of the Company or substantially all
of the assets of the business currently carried on by the Company, without
regard to whether or not such person actively adopts this letter agreement.

8.     Arbitration. The parties agree that any future disputes between you and
the Company under this Agreement including but not limited to disputes relating
to the Release of Claims shall be resolved by binding arbitration, except where
the law specifically forbids the use of arbitration as a final and binding
remedy as provided below, except as provided in Section 8(g) below.

    (a)        The complainant shall provide the other party a written statement
of the claim. Such statement shall identify any supporting witnesses or
documents and the relief requested.

    (b)        The respondent shall furnish a statement of the relief, if any,
that it is willing to provide, and identifying supporting witnesses or
documents. If the matter is not resolved, the parties agree to submit their
dispute to a non-binding mediation paid for by the Company, provided, however,
that if the amount in dispute is $50,000 or less, this step may be waived at the
election of either party.

--------------------------------------------------------------------------------

Page 9

    (c)        If the matter is not resolved, the parties agree that the dispute
shall be resolved by binding arbitration pursuant to the commercial arbitration
rules of the American Arbitration Association, including any provisions thereof
pertaining to discovery. If the parties are not able to agree upon the selection
of an arbitrator, an arbitrator shall be selected according to the applicable
procedures established by the American Arbitration Association.

    (d)        The arbitrator shall have the authority to determine whether the
conduct complained of in Section 8(a) violates the complainant’s rights under
this Agreement and, if so, to grant any relief authorized by law; subject to the
provisions of Section 8(g) below. The arbitrator shall not have the authority to
modify, change or refuse to enforce any lawful term of this Agreement and the
Release of Claims.

    (e)        The Company shall pay for the arbitrator’s fees, while each party
shall pay its own attorneys’ fees.

    (f)        Arbitration shall be the exclusive final remedy for any dispute
between the parties under this Agreement and disputes involving claims for
discrimination or harassment (such as claims under the Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, or the Age Discrimination in Employment Act), wrongful
termination, breach of contract, breach of public policy, physical or mental
harm or distress or any other disputes, and the parties agree that no dispute
shall be submitted to arbitration where the complainant has not complied with
the preliminary steps provided for in Sections 8(a) and (b) above.

    (g)        The parties agree that the arbitration award shall be enforceable
in any court having jurisdiction to enforce this Agreement and Release of
Claims, so long as the arbitrator’s findings of fact are supported by
substantial evidence on the whole and the arbitrator has not made errors of law;
however, either party may bring an action in a court of competent jurisdiction,
regarding or related to matters involving the Company’s confidential,
proprietary or trade secret information, or regarding or related to inventions
that you may claim to have developed prior to or after joining the Company,
seeking preliminary injunctive relief in court to preserve the status quo or
prevent irreparable injury before the matter can be heard in arbitration.

    (h)        The arbitration shall be held at a location within Salt Lake
City, Utah unless the parties mutually agree to a different location for the
arbitration.

    (i)         In the event that the Company wishes to contest or dispute a
termination for Good Reason by you, it must give written notice of such dispute
within the ninety (90) calendar day period after the date of your resignation.
If you wish to contest or dispute a termination for Cause by the Company, or any
failure to make payments claimed to be due hereunder, you must give written
notice of such dispute within ninety (90) calendar days of receiving a Notice of
Termination. You may, at either your or the Company’s option, be suspended from
all duties during the pendency of such a contest or dispute. If you prevail in
any such contest or dispute, the Company or its successor or assign shall
thereupon be liable for the full amounts due under Section 3 as of the date of
termination after adjustments for amounts already paid.

--------------------------------------------------------------------------------

Page 10

9.     Indemnification. Effective as of 1 November, 2005, the Company entered
into an indemnification agreement with you.


10.   MISCELLANEOUS.

    (a)        This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
the terms and conditions of your employment with the Company and your
anticipated termination of employment. It is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations and any other written or oral statements concerning your rights
to any compensation, equity or benefits from the Company, its predecessors or
successors in interest.

    (b)        Subject to the mandatory arbitration provided in Section 8 above,
jurisdiction and venue in any action to enforce any arbitration award or to
enjoin any action that violates the terms of this Agreement shall be in the
state and federal courts serving the locality of Salt Lake City, Utah.

    (c)        This Agreement may not be modified or amended except in a writing
signed by both you and a duly authorized officer of the Company. This Agreement
shall bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination shall
not affect any other provision of this Agreement and the provision in question
shall be modified by the court so as to be rendered enforceable in a manner
consistent with the intent of the parties insofar as possible. Headings and
subheadings in this Agreement are solely for convenience and do not constitute
terms of this Agreement.

    (d)        This Agreement may be signed in counterparts and the counterparts
taken together shall constitute one agreement. Facsimile or photocopied
signatures shall be deemed as effective as original signatures.

    (e)        This Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the State of Utah
irrespective of any conflicts of law analysis.

If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to Harlan M. Hatfield, General Counsel. A
copy of the Agreement is also being provided to you for your records.

--------------------------------------------------------------------------------

Page 11

I look forward to your future contributions to the Company.

Sincerely,

HEADWATERS INCORPORATED AGREED AND ACCEPTED: /s/ Kirk A. Benson
Kirk A. Benson
Chief Executive Officer /s/ Scott K. Sorensen
Scott K. Sorensen
Date: December 5, 2006

--------------------------------------------------------------------------------

Page 12


EXHIBIT A


GENERAL RELEASE LANGUAGE

Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit and forever discharge the Company, its parent,
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, cause
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from Executive’s employment with the Company or
the termination thereof. This release specifically includes without limitation
any claims arising in tort or contract, any claim based on wrongful discharge,
any claim based on breach of contract, any claim arising under federal, state or
local law prohibiting race, sex, age, religion, national origin, handicap,
disability or other forms of discrimination, any claim arising under federal,
state or local law concerning employment practices, and any claim relating to
compensation or benefits. This specifically includes, without limitation, any
claim which the Executive has or has had under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, as amended, the
Americans With Disabilities Act, as amended, and the Employee Retirement Income
Security Act of 1974, as amended. It is understood and agreed that the waiver of
benefits and claims contained in this section does not include a waiver of the
right to payment of any vested, nonforfeitable benefits to which the Executive
or a beneficiary of the Executive may be entitled under the terms and provisions
of any employee benefit plan of the company which have accrued as of the
separation date and does not include a waiver of the right to benefits and
payment of consideration to which Executive may be entitled under this Agreement
or any of the agreements contemplated hereby (including the indemnification
agreement and the stock option agreements). Executive acknowledges that he is
only entitled to the severance benefits and compensation set forth in this
Agreement, and that all other claims for any other benefits or compensation are
hereby waived, except those expressly stated in the preceding sentence.

The Company agrees to irrevocably and unconditionally release, acquit and
forever discharge Executive from any and all actions, cause of action, suits,
claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies and executions of any kind, whether in law or in equity, known
or unknown, which the Company has, has had, or may in the future claim to have
against the Executive, liability for which the Company would otherwise be
obligated to indemnify the Executive under Delaware law, the Certificate of
Incorporation of the Company, the bylaws of the Company, or the Executive’s
indemnification agreement with the Company by reason of, arising out of, related
to, or resulting from Executive’s employment with the Company or the termination
thereof (the “Company’s Release”), provided that (i) Executive shall have acted
in good faith and in a manner that Executive reasonably believed to be in or not
opposed to the best interest of the Company, and shall not have engaged in
willful misconduct or breach of an agreement with the Company; and (ii) the
Company’s Release shall not extend to any acts or omissions of the Executive for
which the Company would be prohibited from indemnifying the Executive under
Delaware Law, the provisions of the Certificate of Incorporation, or the Bylaws
of the Company then in effect or which would excuse, negate, or invalidate the
obligations of the insurer under any director and officer liability policy
procured by the Company and covering the Executive.